DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 12/29/2020 for application number 15/348,145. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1, 4-6, 8, and 12-15 are presented for examination. Claims 2-3, 7, and 9-11 were previously canceled. 

Response to Arguments
Argument 1, Applicant argues that ….
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly rejection art to be applied using the same art. 
Examiner note, The combination of Durham, Hazra, Cruz-Hernandez, and Nakamura teach all of the limitations of the independent claims as previously recited. Durham further teaches that one of the types of tactile feedback can be compressed air or puffs of air at the hand of a user. Therefore, the combination of Durham, Hazra, Cruz-Hernandez, and Nakamura teach different types of feedback (i.e. tactile, force, elastic, etc.) using different methods (i.e. compressed air), thus teaching all of the limitations of the independent claims as currently recited.

References Cited but not Used
Burdea et al. (US 5,354,162) – describes a feedback system used with virtual reality applications giving compressed air feedback.
Rimon et al. (US 2016/0274662 A1) – describes a virtual reality system that gives the user feedback based on interactions with virtual objects, where the feedback is in the form of compressed air on the skin of the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2014/0267049 A1) in view of Hazra et al. (US 2017/0123487 A1) in view of Cruz-Hernandez et al. (US 2010/0231550 A1) and further in view of Nakamura et al. (US 2010/0245237 A1).

Regarding claim 1, Durham teaches a tactile feedback method, comprising: 
determining a region where contact between the user and a content presented in virtual reality (VR) occurs [Fig. 3, (46), Para. 22, detect finger position on surface where content is displayed]; 
Fig. 3, (48-50), Paras. 22, determine movement of finger in virtual environment]; and 
generating, according to attribute information of the content presented in the environment, a tactile feedback in the region where the contact occurs [Fig. 3, (54), Paras. 11, 13, 22, perform the appropriate action in 3D environment a give feedback (i.e. perform action and puff of air at location of touch)];
wherein the providing a force feedback comprises:
receiving an compressed air signal generated by at least one tactile feedback sensor distributed in space [Paras. 11, 13, one type of feedback given can include puffs of air at the user’s hand]; and generating the elastic force feedback by means of a field effect generated by the compressed air signal [Paras. 11, 13, one type of feedback given can include puffs of air at the user’s hand].

But, Durham does not explicitly teach in a virtual reality (VR) scenario in which a user is immersed and a virtual object that has a real-world counterpart is presented, determining, on skin of the user, a region where contact between the user and virtual object occurs; determining a region where a relative movement, which is caused by the contact, between the user and the virtual object occurs in the region where the contact occurs; wherein the attribute information includes material and texture of the virtual object, and the tactile feedback includes tactile feelings related to the material and texture of virtual object; and providing, according to a relevant parameter to the skin of the user in the region where the relative movement occurs, an elastic force feedback, so as to simulate a reacting force that the real-world counterpart would 
However, Hazra teaches determining, on skin of a user, a region where contact between the user and a content presented in virtual reality (VR) occurs [Fig. 15, Para. 197, determine touch on skin of user where content is displayed]; determining a region where a relative movement, which is caused by the contact, between the user and the content presented in the VR occurs in the region where the contact occurs [Figs. 1A, 8, (103), Para. 117, determine movement of finger to a position of an icon displayed on palm]; and providing, according to a relevant parameter to the skin of the user in the region where the relative movement occurs, an elastic force feedback [Fig. 8, Paras. 277-278, showing elasticity in the movement of the fingers with respect to each of the application icons].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display of content in a virtual environment of Durham and incorporate the display of content on the skin of a user of Hazra to allow the system to display content on any surface for use with a virtual system.
A person having ordinary skill in the art would have been motivated to modify and include the display of content on the skin of a user to allow the user to display and view the content on any surface regardless of the current location of the user to create a more adaptable virtual environment system.

Fig.4, (402), Para. 52, determine location of touch]; generating, according to attribute information of the content presented in the environment, a tactile feedback in the region where the contact occurs [Fig. 4, (404), Paras. 53-55, generate haptic effects based on the touched item within the display space]; wherein the attribute information includes material and texture of the content, and the tactile feedback includes tactile feelings related to the material and texture of the content [Figs. 4, 6, (404-408), Paras. 53-62, 73-86, the haptic effect can be of the material that was touched (i.e. texture of material like sand being moved)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display and feedback of content in a virtual environment of Durham and incorporate the different tactile feedback textures of Cruz-Hernandez to allow the system to give feedback for a plurality of different surfaces.
A person having ordinary skill in the art would have been motivated to modify and include the different tactile feedback textures to allow the user to view as well as feel the differences in textures while using a touch surface creating an efficient and user friendly interface.

However, Nakamura teaches in a virtual reality (VR) scenario in which a user is immersed and a virtual object that has a real-world counterpart is presented [Fig. 5, Para. 205, VR environment for a physical simulation of a virtual object based on a real object], providing, according to a relevant parameter to the skin of the user in the region where the Fig. 5, Paras. 205-206, a force feedback, (i.e. deformation) is given when a user interacts with a virtual object (i.e. ball) based on a real world object and calculations], wherein the relevant parameter comprises a distance of the relative movement and a time period in which the relative movement occurs [Paras. 200-204, using distance and time as parameters to determine the feedback].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display and feedback of content in a virtual environment of Durham and incorporate the different tactile feedback features of Nakamura to allow the system to give feedback for a plurality of different objects.
A person having ordinary skill in the art would have been motivated to modify and include the different tactile feedback features to allow the user to view as well as feel the differences in objects while using a touch surface creating an efficient and user friendly interface.

Regarding claims 2-3, CANCELED 

Regarding claim 4, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 1 as described above. Durham further teaches wherein the determining a region where a relative movement between the user and the virtual object occurs in the region where the contact occurs comprises: determining, according to a change of an Fig. 3, (50), Para. 22, determining the movement of the finger using signals from the rear image sensor].

Regarding claim 5, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 4 as described above. Durham further teaches wherein the determining, according to a change of an action of the user captured by at least one camera, a region where a relative movement between the user and the virtual object occurs in the region where the contact occurs comprises: analyzing a static picture or a moving image of the user collected by the at least one camera [Fig. 3, (50), Para. 22, capture and analyze finger movements from rear image sensor]; determining the change of the action of the user [Fig. 3, (50), Para. 22, determine gesture based on finger movement]; and determining, according to the change of the action of the user, the region where the relative movement between the user and the virtual object occurs in the region where the contact occurs [Fig. 3, (52), Para. 22, determine is gesture was detected based on finger movement].
Hazra further teaches analyzing a static picture or a moving image of the user collected by the at least one camera [Fig. 1A, (102), Para. 116, signal obtain anatomical features of hand and fingers (i.e. movement)]; determining the change of the action of the user [Fig. 1A, (103), Para. 117, determine property of hand and fingers based on movement]; and determining, according to the change of the action of the user, the region where the relative movement between the user and the virtual object occurs in the region where the contact occurs [Fig. 1A, (104), Para. 117, determine gesture based on information].

Regarding claim 6, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 1 as described above. Durham further teaches wherein the determining a region where contact between the user and the virtual object occurs comprises: acquiring location information and gesture information of the user in a virtual environment [Fig. 3, (46), Para. 22, detect finger position on surface where content is displayed]; and determining, according to the location information, the gesture information, and the virtual object, the region where the contact occurs [Fig. 3, (50), Para. 22, determine location information from rear image sensor].
Hazra further teaches determining, on skin of a user, a region where contact between the user and the virtual object occurs comprises: acquiring location information and gesture information of the user in a virtual environment [Figs. 1A, 15, (102), Paras. 116, 197, determine touch on skin of user where content is displayed]; and determining, according to the location information, the gesture information, and the virtual object, the region where the contact occurs [Fig. 1A, (103-104), Para. 117, determine a gesture based on the location information].

Regarding claim 7, CANCELED 

Regarding claim 8, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 1 as described above. Durham further teaches wherein the tactile feedback comprises at least one of the following feedbacks: a concave-convex feeling feedback and a sticky feeling feedback [Paras. 11, 13, 22, feedback being both tactile and visual, one of ordinary skill in the art could substitute any type of tactile/haptic and visual feedback]. 
Cruz-Hernandez further teaches wherein the tactile feedback comprises at least one of the following feedbacks: a concave-convex feeling feedback and a sticky feeling feedback [Fig. 6F, Para. 79, the feeling of molasses or other viscous fluid (i.e. thick and/or sticky consistency)].

Regarding claims 9-11, CANCELED 

Regarding claim 12, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 15 as described above. Durham further teaches wherein the operations further comprise: determining, according to a change of an action of the user acquired by at least one camera, a region where a relative movement between the user and the virtual object occurs in the region where the contact occurs [Fig. 3, (50), Para. 22, determining the movement of the finger using signals from the rear image sensor].

Regarding claim 13, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 12 as described above. Durham further teaches wherein the operations further comprise: analyzing a static picture or a moving image of the user collected by the at least one camera [Fig. 3, (50), Para. 22, capture and analyze finger movements from rear image sensor]; determining the change of the action of the user [Fig. 3, (50), Para. 22, determine gesture based on finger movement]; and determining, according to the change of the action of the user, the region where the relative movement between the user and the virtual Fig. 3, (52), Para. 22, determine is gesture was detected based on finger movement].
Hazra further teaches analyzing a static picture or a moving image of the user collected by the at least one camera [Fig. 1A, (102), Para. 116, signal obtain anatomical features of hand and fingers (i.e. movement)]; determining the change of the action of the user [Fig. 1A, (103), Para. 117, determine property of hand and fingers based on movement]; and determining, according to the change of the action of the user, the region where the relative movement between the user and the virtual object occurs in the region where the contact occurs [Fig. 1A, (104), Para. 117, determine gesture based on information].

Regarding claim 14, Durham as modified by Hazra, Cruz-Hernandez, and Nakamura teaches all of the limitations of claim 12 as described above. Durham further teaches wherein the system is caused to further perform: acquiring location information and gesture information of the user in a virtual environment [Fig. 3, (46), Para. 22, detect finger position on surface where content is displayed]; and determining, according to the location information, the gesture information, and virtual object, the region where the contact occurs [Fig. 3, (50), Para. 22, determine location information from rear image sensor].
Hazra further teaches wherein acquiring location information and gesture information of the user in a virtual environment [Figs. 1A, 15, (102), Paras. 116, 197, determine touch on skin of user where content is displayed]; and determining, according to the location information, the gesture information, and the virtual object, the region where the contact occurs [Fig. 1A, (103-104), Para. 117, determine a gesture based on the location information].

Regarding claim 15, Durham teaches a virtual reality (VR) interactive system, comprising a memory [Fig. 4, (66), Para. 23, system memory] and a processor [Fig. 4, (62), Para. 23, processor], wherein the memory is configured to store an instruction [Para. 23, memory stores instructions]; and the processor is configured to execute the instruction to cause the system to perform operations including [Para. 23, process to execute instructions stored in memory]: 
determining a region where contact between the user and a content presented in virtual reality (VR) occurs [Fig. 3, (46), Para. 22, detect finger position on surface where content is displayed]; 
determining a region where a relative movement, which is caused by the contact, between the user and the content presented occurs in the region where the contact occurs [Fig. 3, (48-50), Paras. 22, determine movement of finger in virtual environment]; and 
generating, according to attribute information of the content presented in the environment, a tactile feedback in the region where the contact occurs [Fig. 3, (54), Paras. 11, 13, 22, perform the appropriate action in 3D environment a give feedback (i.e. perform action and puff of air at location of touch)];
wherein the providing a force feedback comprises:
receiving an compressed air signal generated by at least one tactile feedback sensor distributed in space [Paras. 11, 13, one type of feedback given can include puffs of air at the user’s hand]; and generating the elastic force feedback by means of a field effect generated by the compressed air signal [Paras. 11, 13, one type of feedback given can include puffs of air at the user’s hand].


However, Hazra teaches determining, on skin of a user, a region where contact between the user and a content presented in virtual reality (VR) occurs [Fig. 15, Para. 197, determine touch on skin of user where content is displayed]; determining a region where a relative movement, which is caused by the contact, between the user and the content presented in the VR occurs in the region where the contact occurs [Figs. 1A, 8, (103), Para. 117, determine movement of finger to a position of an icon displayed on palm]; and providing, according to a relevant parameter to the skin of the user in the region where the relative movement occurs, an elastic force feedback [Fig. 8, Paras. 277-278, showing elasticity in the movement of the fingers with respect to each of the application icons].


A person having ordinary skill in the art would have been motivated to modify and include the display of content on the skin of a user to allow the user to display and view the content on any surface regardless of the current location of the user to create a more adaptable virtual environment system.

However, Cruz-Hernandez teaches determining a region where contact between the user and a content presented occurs [Fig.4, (402), Para. 52, determine location of touch]; generating, according to attribute information of the content presented in the environment, a tactile feedback in the region where the contact occurs [Fig. 4, (404), Paras. 53-55, generate haptic effects based on the touched item within the display space]; wherein the attribute information includes material and texture of the content, and the tactile feedback includes tactile feelings related to the material and texture of the content [Figs. 4, 6, (404-408), Paras. 53-62, 73-86, the haptic effect can be of the material that was touched (i.e. texture of material like sand being moved)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display and feedback of content in a virtual environment of Durham and incorporate the different tactile feedback textures of Cruz-Hernandez to allow the system to give feedback for a plurality of different surfaces.


However, Nakamura teaches in a virtual reality (VR) scenario in which a user is immersed and a virtual object that has a real-world counterpart is presented [Fig. 5, Para. 205, VR environment for a physical simulation of a virtual object based on a real object], providing, according to a relevant parameter to the skin of the user in the region where the relative movement occurs, an elastic force feedback, so as to simulate a reacting force that the real-world counterpart would produce under an acting force and a deformation caused by the relative movement [Fig. 5, Paras. 205-206, a force feedback, (i.e. deformation) is given when a user interacts with a virtual object (i.e. ball) based on a real world object and calculations], wherein the relevant parameter comprises a distance of the relative movement and a time period in which the relative movement occurs [Paras. 200-204, using distance and time as parameters to determine the feedback].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the display and feedback of content in a virtual environment of Durham and incorporate the different tactile feedback features of Nakamura to allow the system to give feedback for a plurality of different objects.
A person having ordinary skill in the art would have been motivated to modify and include the different tactile feedback features to allow the user to view as well as feel the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179